Citation Nr: 1234126	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  03-04 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for a fungal infection of the groin and feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Coast Guard from April 1961 to April 1965.  This appeal initially came before the Board of Veterans' Appeals (Board) from a January 2002 RO decision which denied an evaluation in excess of 30 percent for a service-connected fungus infection of the groin and feet.  The Board remanded the appeal in February 2005. 

As stated in the previous remand, in his substantive appeal, dated by the Veteran in January 2003, the Veteran requested a Travel Board hearing in Costa Rica. The Veteran was notified that VA had no mechanism for holding a hearing in Costa Rica. It appears that the Veteran has withdrawn his request for a hearing before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay caused by remanding this matter, further development is necessary before the claim on appeal can be properly adjudicated.  The VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran is currently rated at 30 percent for a fungal infection of the groin and feet.  He was afforded a VA examination in January 2010.  In an April 2012 letter, the Veteran has asserted that this examination did not effectively evaluate the current nature and severity of his fungal infection.  In addition, he stated his symptoms have worsened and pointed out that he has scarring on the affected areas.  

Given the suggestion that the Veteran's fungal infection has at the very least worsened since his last VA examination, a new examination should be afforded to assess the current nature, extent and severity of his service-connected fungal infection of the groin and feet.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

In addition, the Veteran should be asked if he is currently receiving treatment for his condition and if so, these records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and ask him to identify all sources of VA and non-VA treatment which he has received for his fungus infection of the groin and feet from 1999 to the present that have not already been associated with the claims file.  The RO should then obtain copies of any related medical treatment records identified by the Veteran. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence

2. Thereafter, the Veteran should undergo a VA examination to determine the current severity of his service-connected fungus infection of the groin and feet, to include an examination of all scars associated with his service-connected disability.  

The claims folder should be provided to and reviewed by the examiner.  The examiner should report all signs and symptoms necessary for evaluating the condition under the old and new rating criteria for skin disorders (which became effective on August 30, 2002), and scars (amended in 2008).  The examiner is asked to review the January 2010 VA examination and is asked to provide findings based on the same criteria with regard to the skin disability. 

The entire claims file must be made available to and reviewed by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The Veteran's lay statements must also be considered.  Furthermore, a complete rationale with supporting medical evidence should be given for all opinions and conclusions expressed. 

3. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


